                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES – GENERAL

 Case No.          SACV 17-01758-AG (JDEx)                          Date       April 18, 2019
 Title             Quy Truong v. Garden Square Parking Association


 Present: The Honorable           ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                        None Present                         __________
                Deputy Clerk                   Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                      None Present                                     None Present
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff’s counsel, to show cause in
writing no later than April 25, 2019, why the Writ of Execution should not be quashed under
Federal Rule of Civil Procedure 62

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a response on or before the date upon which a response
by plaintiff is due.

                                                                                      -       :        -
                                                    Initials of Deputy Clerk    mku




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
